Russell, J.
1. The trial judge did not err in' sustaining the certiorari and awarding the property in dispute to the defendant, in view of the fact that the testimony that the plaintiff had voluntarily parted with its possession was wholly undisputed.
2. A possessory warrant is not a proper means, for the recovery of personal ■ property, unless the property was taken. from the possession of the complaining party “by fraud, violence, seduction, or other means” of like character (Civil Code, § 5371); and it is essential to the maintenance of the proceeding that it be shown that the property was taken without his consent. ' Judgment affirmed.